DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for domestic priority under 35 U.S.C. 120. The certified copy has been filed in U.S. provisional Application No. 62/786,679, filed on December 31, 2018.

Acknowledgment is made of applicant’s claim for international priority under 35 U.S.C. 371. The current application is a U.S. national stage application of International Application No. PCT/IB2019/061453, filed on December 31, 2019. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 24, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
As a result of the Preliminary Amendment filed on June 29, 2021, claims 1-8, 14-16, 20-24, 33-35, 38-52, 55, 60, 62-68, 71 and 73 are pending. Claims 4-7, 14-16, 20, 33-35, 38-40, 43-44, 45, 47-48, 50-52, 55, 60, 64-66, 71 and 73 are amended. Claims 9-13, 17-19, 25-32, 36-37, 53-54, 56-59, 61, 69-70, 72 and 74-102 are canceled. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 15, 16, 20-24, 33-35, 38-42, 47, 51, 55, 62, 71 and 73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugita et al., United States Patent Application Publication No. US 2012/0026108 A1 (also cited in the International Search Report and IDS of August 24, 2021). 

Regarding claim 1, Sugita discloses an augmented reality system (Figs. 12, Detailed Description, [0063], See also claims 1-3 of Sugita), comprising:
 at least one transparent touch panel interposed at a fixed position between a viewing location and a plurality of objects of interest, each said object of interest having a respective location representable in a common coordinate system (Fig. 12, information display apparatus, #1/2; Detailed Description; [0021],[0052],[0063], “As shown in FIG. 1, the information display apparatus 1 includes a display unit 50 having a transparent screen. A user 90 observes a scene through the display unit 50…The information display apparatus 2 includes a touch panel 51 overlaid on the display unit 50, which is different from the first embodiment. By using a touch position on the touch panel 51 and a view point of a user 90, the information display apparatus 2 estimates an object indicated by the user 90, and displays geographical information of the object on the touch panel 51. By this processing, the user 90 can perceive geographical information of a specific object.”);
 at least one camera oriented generally toward the viewing location (Fig. 12-13, camera unit, #100; Detailed Description, [0042]); and
 processing resources including at least one processor and a memory (Fig. 2, 13; processing unit, #5; storage unit, #30), the processing resources being configured to: 
determine, from touch-related data received from the at least one transparent touch panel, whether a touch-down event has taken place (Figs. 12-13, 18; Detailed Description, [0065], “The touch position calculation unit 18 calculates a coordinate of a position (touch position) touched by the user 90 on the touch panel 51 in a touch panel coordinate system. The second conversion unit 19 converts the coordinate of the touch position in the touch panel coordinate system to a coordinate T of the touch position in the world coordinate system 31.”); and
 responsive to a determination that a touch-down event has taken place:
 determine, from the received touch-related data, touch coordinates associated with the touch-down event that has taken place (Detailed Description, [0065], “The touch position calculation unit 18 calculates a coordinate of a position (touch position) touched by the user 90 on the touch panel 51 in a touch panel coordinate system. The second conversion unit 19 converts the coordinate of the touch position in the touch panel coordinate system to a coordinate T of the touch position in the world coordinate system 31.”); 
obtain an image of the viewing location from the at least one camera (Figs. 6, 11, 13; camera unit, #100; Detailed Description, [0025-0030]; [0042-0046]);
 calculate, from body tracking and/or a face recognized in the obtained image, gaze coordinates  (Figs. 6, 11, 13; Detailed Description, [0025-0030]; [0043-0046], “The view point calculation unit 11 calculates a coordinate of a view point of the user 90 in a camera coordinate system 32 (explained afterwards by referring to FIG. 6). The first conversion unit 12 converts the coordinate of the view point of the user 90 in the camera coordinate system 32 to a coordinate of a view point of the user 90 in a world coordinate system 31…As shown in FIG. 3, the view point calculation unit 11 calculates a coordinate of a view point of the user 90 in the camera coordinate system 32 by using the camera unit 100 (S301). The first conversion unit 12 converts the coordinate of the view point of the user 90 in the camera coordinate system 32 to a coordinate of a view point of the user 90 in the world coordinate system 31 (S302). The region estimation unit 13 estimates a region of a scene observed by the user 90 through the display unit 50 (S303).”);
 transform the touch coordinates and the gaze coordinates into corresponding coordinates in the common coordinate system (Detailed Description, [0025][0065], “The first conversion unit 12 converts the coordinate of the view point of the user 90 in the camera coordinate system 32 to a coordinate of a view point of the user 90 in a world coordinate system 31…. The second conversion unit 19 converts the coordinate of the touch position in the touch panel coordinate system to a coordinate T of the touch position in the world coordinate system 31.”; Figs. 12-13, 19); 
determine whether one of the locations in the common coordinate system comes within a threshold distance of a virtual line extending from the gaze coordinates in the common coordinate system through and beyond the touch coordinates in the common coordinate system (Detailed Description, [0063-0068], “By using a touch position on the touch panel 51 and a view point of a user 90, the information display apparatus 2 estimates an object indicated by the user 90, and displays geographical information of the object on the touch panel 51. By this processing, the user 90 can perceive geographical information of a specific object…. In above-mentioned virtual space, the selection unit 20 generates a half-straight line E.sub.mT connecting the view point E.sub.m of the user 90 and the touch position T, and calculates a cross point F.sub.T(.theta..sub.T,h.sub.T) of the half-straight line E.sub.mT onto a cylinder 400. The selection unit 20 decides whether location information of a region including the cross point F.sub.T(.theta..sub.T,h.sub.T) exists in location information of objects extracted by the extraction unit 14. If the location information of the region including the cross point F.sub.T(.theta..sub.T,h.sub.T) exists, the selection unit 20 supplies guide information of an object corresponding to the location information to the image generation unit 15. By this processing, the user 90 can perceive the guide information of a specific object.”; Figs. 12-14,  F1/F2, Em, virtual line at the cross point FT within region of the object); and 
responsive to a determination that one of the locations in the common coordinate system comes within a threshold distance of a virtual line extending from the gaze coordinates in the common coordinate system through and beyond the touch coordinates in the common coordinate system, designate the object of interest associated with that one of the locations as a touched object and generate audio and/or visual output tailored for the touched object (Figs. 12-14, Detailed Description, [0063-0068]).

Regarding claim 2, Sugita discloses wherein the locations of the objects of interest are defined as the objects' centers (Detailed Description, [0053], Fig. 9, center Fp of 601).

Regarding claim 3, Sugita discloses wherein the locations of the objects of interest are defined as two-dimensional projections of the outlines of the objects (Figs. 9, Detailed Description, [0052-0053]).

Regarding claim 15, Sugita discloses wherein the threshold distance requires contact with the virtual line (Fig. 14, Ft).

Regarding claim 16, Sugita discloses wherein the virtual line is extended to a virtual depth as least as far away from the at least one transparent panel as the farthest object of interest (Fig. 8, both objects selected, virtual depth is at least as far away from the transparent panel as furthest object of interest).

Regarding claim 20, Sugita discloses a system further comprising a projector, wherein the projector is controllable to project the generated visual output tailored for the touched object onto the at least one transparent touch panel (Detailed Description, [0054], “For example, the display unit 50 may be a transparent display or a hologram screen having a projector (not shown in Fig.). Furthermore, the display unit 50 may be a display device having a half-mirror and the projector.”).

Regarding claim 21, Sugita discloses wherein the generated visual output tailored for the touched object is projected onto an area of the at least one transparent touch panel that, when viewed from the gaze coordinates, does not overlap with and/or obscure the objects of interest (Fig. 8, 501, MOUNTAIN text does not overlap with 501).

Regarding claim 22, Sugita discloses wherein the generated visual output tailored for the touched object is projected onto an area of the at least one transparent touch panel that, when viewed from the gaze coordinates, appears to be superimposed on the touched object (Fig. 8, 502, TOWER appears to be superimposed on 502 since there is intersecting lines depicted).

Regarding claim 23, Sugita discloses wherein the generated visual output tailored for the touched object is projected onto an area of the at least one transparent touch panel that, when viewed from the gaze coordinates, appears to be adjacent to, but not superimposed on, the touched object (Fig. 1 and Fig. 8; Detailed Description, [0052], “By using the view point E.sub.m of the user 90, position (vertices D.sub.1, D.sub.2, D.sub.3, D.sub.4) on surface of the display unit 50 and location information (.theta., h) of the object in the world coordinate system, the image generation unit 15 decides a display position of the image of the guide information on the display unit 50.”).

Regarding claim 24, Sugita discloses wherein the generated visual output tailored for the touched object is projected onto a designated area of the at least one transparent touch panel, regardless of which object of interest is touched (Detailed Description, [0053-0054], Claim 2 of Sugita).

Regarding claim 33, Sugita discloses wherein the generated visual output tailored for the touched object includes text related to the touched object. (Fig. 12, MOUNTAIN, Detailed Description, [0051] [0063]).
Regarding claim 34, Sugita discloses wherein the generated visual output tailored for the touched object includes video related to the touched object (Fig. 12, Detailed Description, [0031-0063], image generation includes moving images).
Regarding claim 35, Sugita discloses wherein the generated visual output tailored for the touched object includes coloration (Figs. 4, 8, 12, inherent that visuals have colors).
Regarding claim 38, Sugita discloses a system further comprising a proximity sensor (Fig. 11, position sensor, #802; Detailed Description, [0060-0065]), wherein the at least one transparent touch panel is controlled to gather touch-related data (Figs. 11-13, Detailed Description, [0063-0065]) and/or the at least one camera is configured to obtain the image based on output from the proximity sensor.
Regarding claim 39, Sugita discloses a system further comprising a proximity sensor, wherein the proximity sensor is activatable based on touch-related data indicative of a hover operation being performed Fig. 11, position sensor, #802; Detailed Description, [0060-0065]).
Regarding claim 40, Sugita discloses wherein the at least one camera is configured to capture video (Detailed Description, [0042]).
Regarding claim 41, Sugita discloses wherein movement tracking is implemented in connection with captured video (Detailed Description, [0042-0043]).
Regarding claim 42, Sugita discloses wherein the obtained image is extracted from captured video (Detailed Description, [0042-0045]).
Regarding claim 47, Sugita discloses wherein the locations of the objects of interest are fixed and defined within the common coordinate system prior to user interaction with the augmented reality system (Detailed Description, [0052])
Regarding claim 51, Sugita discloses wherein the objects are physical objects (Fig. 4, 12, objects, #501/502 are real).
Regarding claim 55, Sugita discloses wherein the at least one transparent touch panel is a window in a display case (See Fig. 1, display apparatus, #1; display unit 50 is within apparatus 1 in a windowed case), a window in a storefront, or free-standing glass wall at an in-store display, a barrier at an observation point, included in a vending machine, or a window in a vehicle.
	Regarding claim 62, Sugita discloses an augmented reality system (Figs. 12, Detailed Description, [0063], See also claims 1-3 of Sugita), comprising: 
a plurality of transparent touch panels interposed between a viewing location and a plurality of objects of interest, each said object of interest having a respective physical location representable in a common coordinate system (Fig. 12, information display apparatus, #1/2; Detailed Description; [0021],[0052],[0063], “As shown in FIG. 1, the information display apparatus 1 includes a display unit 50 having a transparent screen. A user 90 observes a scene through the display unit 50…The information display apparatus 2 includes a touch panel 51 overlaid on the display unit 50, which is different from the first embodiment. By using a touch position on the touch panel 51 and a view point of a user 90, the information display apparatus 2 estimates an object indicated by the user 90, and displays geographical information of the object on the touch panel 51. By this processing, the user 90 can perceive geographical information of a specific object.”; See also Detailed Description, [0070], “in addition to the display unit 50, the information display apparatus 2 may equip another display (not shown in Fig.), and present detail information of an object touched on the touch panel 51 through another display”);
 an event bus configured to receive touch-related events published thereto by the transparent touch panels, each touch-related event including an identifier of the transparent touch panel that published it (Fig. 13, touch panel, #51, touch panel calculation unit, #18; Detailed Description, [0063-0065]; Fig. 13 shows a bus transferring data between components); 
at least one camera oriented generally toward the viewing location (Fig. 12-13, camera unit, #100; Detailed Description, [0042]); and 
a controller configured to subscribe to the touch-related events published to the event bus  (Fig. 2, 13; processing unit, #5; storage unit, #30) and:
determine, from touch-related data extracted from touch-related events received over the event bus, whether a tap has taken place  (Figs. 12-13, 18; Detailed Description, [0065], “The touch position calculation unit 18 calculates a coordinate of a position (touch position) touched by the user 90 on the touch panel 51 in a touch panel coordinate system. The second conversion unit 19 converts the coordinate of the touch position in the touch panel coordinate system to a coordinate T of the touch position in the world coordinate system 31.”); and 
responsive to a determination that a tap has taken place: 
determine, from the touch-related data, touch coordinates associated with the tap that has taken place, the touch coordinates being representable in the common coordinate system (Detailed Description, [0065], “The touch position calculation unit 18 calculates a coordinate of a position (touch position) touched by the user 90 on the touch panel 51 in a touch panel coordinate system. The second conversion unit 19 converts the coordinate of the touch position in the touch panel coordinate system to a coordinate T of the touch position in the world coordinate system 31.”); 
determine which one of the transparent touch panels was tapped (Detailed Description, [0070]);
 obtain an image of the viewing location from the at least one camera (Figs. 6, 11, 13; camera unit, #100; Detailed Description, [0025-0030]; [0042-0046]); 
calculate, from body tracking and/or a face recognized in the obtained image, gaze coordinates, the gaze coordinates being representable in the common coordinate system (Detailed Description, [0025][0065], “The first conversion unit 12 converts the coordinate of the view point of the user 90 in the camera coordinate system 32 to a coordinate of a view point of the user 90 in a world coordinate system 31…. The second conversion unit 19 converts the coordinate of the touch position in the touch panel coordinate system to a coordinate T of the touch position in the world coordinate system 31.”; Figs. 12-13, 19); 
determine whether one of the physical locations in the common coordinate system comes within a threshold distance of a virtual line extending from the gaze coordinates in the common coordinate system through and beyond the touch coordinates in the common coordinate system  (Detailed Description, [0063-0068], “By using a touch position on the touch panel 51 and a view point of a user 90, the information display apparatus 2 estimates an object indicated by the user 90, and displays geographical information of the object on the touch panel 51. By this processing, the user 90 can perceive geographical information of a specific object…. In above-mentioned virtual space, the selection unit 20 generates a half-straight line E.sub.mT connecting the view point E.sub.m of the user 90 and the touch position T, and calculates a cross point F.sub.T(.theta..sub.T,h.sub.T) of the half-straight line E.sub.mT onto a cylinder 400. The selection unit 20 decides whether location information of a region including the cross point F.sub.T(.theta..sub.T,h.sub.T) exists in location information of objects extracted by the extraction unit 14. If the location information of the region including the cross point F.sub.T(.theta..sub.T,h.sub.T) exists, the selection unit 20 supplies guide information of an object corresponding to the location information to the image generation unit 15. By this processing, the user 90 can perceive the guide information of a specific object.”; Figs. 12-14,  F1/F2, Em, virtual line at the cross point FT within region of the object); and 
responsive to a determination that one of the physical locations in the common coordinate system comes within a threshold distance of a virtual line extending from the gaze coordinates in the common coordinate system through and beyond the touch coordinates in the common coordinate system, designate the object of interest associated with that one of the physical locations as a touched object and generate visual output tailored for the touched object (Figs. 12-14, Detailed Description, [0063-0068]).

Regarding claim 71, Sugita discloses a method of using an augmented reality system (Figs. 12, Detailed Description, [0063], See also claims 1-3 of Sugita) comprising the functional elements of claim 1. Thus, claim 71 is rejected under the same reasoning as claim 1. 

Regarding claim 73 Sugita disclose a non-transitory computer readable storage medium (Fig. 2, 13; processing unit, #5; storage unit, #30)tangibly storing a program including instructions that, when executed by a computer, carry out the method of claim 71.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-6, 14, 43-46, 50 and 66-68 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita in view of UK Patent Application GB 2467898 A (also cited in the International Search Report and IDS of August 24, 2021; hereinafter “Sharp”).

Regarding claim 4, Sugita discloses every element of claim 1 but does not explicitly disclose wherein the obtained image includes multiple faces and/or bodies and the calculation of the gaze coordinates includes: 
determining which one of the multiple faces and/or bodies is largest in the obtained image; and 
calculating the gaze coordinates from the largest face and/or body.

Sharp, in a similar field of endeavor, discloses an augmented reality system (Fig. 1, Abstract) wherein the obtained image includes multiple faces and/or bodies (Column 4, Lines 1-6, Figs. 11-12) and the calculation of the gaze coordinates includes: 
determining which one of the multiple faces and/or bodies is largest in the obtained image (Column 14, lines 15-30, size of the viewer of parts of the viewer); and 
calculating the gaze coordinates from the largest face and/or body (Columns 14-15, Columns 5-7).

It would have been obvious to have modified the obtained image and the calculation of gaze coordinates of Sugita to include the teachings of Sharp in such a way to provide wherein the obtained image includes multiple faces and/or bodies and the calculation of the gaze coordinates includes: determining which one of the multiple faces and/or bodies is largest in the obtained image; and calculating the gaze coordinates from the largest face and/or body. The motivation to combine these arts is to estimate the distance to the viewer based on the size of the face or body, which further helps optimize display quality (See Sharp, Columns 14-15, See also Column 4, optimizing parameters). 

Regarding claim 5, this is met by the rejection to claim 4 with the combination of Sugita and Sharp. 

Regarding claim 6, this is met by the rejection to claim 4 with the combination of Sugita and Sharp. 

Regarding claim 14, Sugita discloses every element of claim 1 but does not explicitly disclose wherein the obtained image includes multiple faces and/or bodies; and 
the calculation of the gaze coordinates includes applying a z-sorting algorithm to determine which one of the faces and/or bodies is associated with the touch-down event, and determining the gaze coordinates therefrom.

Sharp, in a similar field of endeavor, discloses an augmented reality system (Fig. 1, Abstract) wherein the obtained image includes multiple faces and/or bodies (Column 4, Lines 1-6, Figs. 11-12); and 
the calculation of the gaze coordinates includes applying a z-sorting algorithm to determine which one of the faces and/or bodies is associated with the touch-down event, and determining the gaze coordinates therefrom (Column 14, lines 15-30, size of the viewer of parts of the viewer; See next Columns 4-5, user closest to display is a z-sorting algorithm).

It would have been obvious to have modified the obtained image and the calculation of gaze coordinates of Sugita to include the teachings of Sharp in such a way to provide wherein the obtained image includes multiple faces and/or bodies; and the calculation of the gaze coordinates includes applying a z-sorting algorithm to determine which one of the faces and/or bodies is associated with the touch-down event, and determining the gaze coordinates therefrom. The motivation to combine these arts is to optimize jointly when more than on viewer is detected based on distance (See Sharp, Column 5, lines 1-30).

Regarding claim 43, Sugita discloses every element of claim 1 but does not disclose a system further comprising at least one additional camera oriented generally toward the viewing location
Sharp, in a similar field of endeavor, discloses an augmented reality system (Fig. 1, Abstract)  further comprising at least one additional camera oriented generally toward the viewing location (Column 14, Fig. 7, cameras, #71/72).
It would have been obvious to one of ordinary skill in the art to have modified the augmented reality of Sugita to include the teachings of Sharp to provide at least one additional camera oriented generally toward the viewing location. The motivation to combine these arts is to gain a further field of view and increase position estimation accuracy (See Sharp, Column 14-15).

Regarding claim 44, Sugita in combination with Sharp discloses every element of claim 43, and Sharp further discloses wherein images obtained from the at least one camera and the at least one additional camera are used to detect multiple distinct interactions with the at least one transparent touch panel (Columns 14-15, See also Column 1 for differing types of display panels).
It would have been further obvious to one of ordinary skill in the art to have modified the combination of Sugita and Sharp to further include the teachings of Sharp wherein images obtained from the at least one camera and the at least one additional camera are used to detect multiple distinct interactions with the at least one transparent touch panel. The motivation to combine these arts is to a increase position estimation accuracy while the viewer interacts with the display (See Sharp, Column 14-15).

Regarding claim 45, Sugita in combination with Sharp discloses every element of claim 43, and Sharp further discloses wherein the viewable areas of the at least one camera and the at least one additional camera overlap and wherein the image of the viewing location is obtained as a composite from the at least one camera and the at least one additional camera (Column 14, Fig. 7, cameras, #71/72, fields of view 73/74; explicit disclosure of overlapping regions).
It would have been further obvious to one of ordinary skill in the art to have modified the combination of Sugita and Sharp to further include the teachings of Sharp wherein the viewable areas of the at least one camera and the at least one additional camera overlap and wherein the image of the viewing location is obtained as a composite from the at least one camera and the at least one additional camera. The motivation to combine these arts is to increase accuracy of depth and distance estimation (See Sharp, Column 14-15).

Regarding claim 46, Sugita in combination with Sharp discloses every element of claim 45 and Sharp discloses wherein the calculation of the gaze coordinates includes removing duplicate face and/or body detections obtained by the at least one camera and the at least one additional camera (Sharp, Columns 14-15, See also Sharp Column 4-5 and claim 6, discussion of some of the viewers detection are ignored which reads upon removal).
It would have been further obvious to one of ordinary skill in the art to have modified the combination of Sugita and Sharp to further include the teachings of Sharp wherein the calculation of the gaze coordinates includes removing duplicate face and/or body detections obtained by the at least one camera and the at least one additional camera. The motivation to combine these arts is to utilize a selection parameter with multiple viewers (Sharp, Columns 4-5).

Regarding claim 50, Sugita discloses every element of claim 1, but does not explicitly disclose wherein the locations of the objects of interest are movable in the common coordinate system as a user interacts with the augmented reality system.
Sharp, in a similar field of endeavor, discloses an augmented reality system (Fig. 1, Abstract)  further comprising wherein the locations of the objects of interest are movable in the common coordinate system as a user interacts with the augmented reality system (Columns 4-6, viewers are objects of interest being imaged and they can move around room as they interact with display).
It would have been obvious to one of ordinary skill in the art to have modified the locations of objects of interest within Sugita to incorporate the teachings of Sharp and cause the objects to be movable in the common coordinate system as a user interacts with the augmented reality system. The motivation to combine these arts is to further optimize output depending on motion of the objects being imaged (See Sharp, Columns 4-6).

Regarding claim 66, Sugita discloses every element of claim 62, and claim 66 contains similar limitations as that of claim 43 and is rejected in the same manner with the combination of Sugita and Sharp. 

Regarding claim 67, Sugita in combination with Sharp discloses every element of claim 66 and Sharp provides the suggestion of wherein each said camera has a field of view encompassing a distinct, non-overlapping area of the viewing location (Columns 14-15, multiple imaging cameras capable of estimating depth, suggestion differently arrangement of the two cameras rather than overlapping).
It would have been further obvious to one of ordinary skill in the art to have modified the combination of Sugita and Sharp to utilize the suggestions of Sharp to arrange the cameras wherein each said camera has a field of view encompassing a distinct, non-overlapping area of the viewing location. The motivation to combine theses arts is to provide an estimate of user distance with multiple cameras, and the option to adapt the cameras to capture the viewing location in a non-overlapping manner is a matter of design choice and would have been pursued by one of ordinary skill without undue experimentation (Sharp, Columns 14-15).

Regarding claim 68, Sugita in combination with discloses every element of claim 66 and claim 68 contains similar limitations as that of claim 45 and is rejected in the same manner with the combination of Sugita and Sharp.

Claim(s) 7-8 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita in view of Norden, United States Patent Application Publication No. US 2013/0293467 A1 (also cited in the International Search Report and IDS of August 24, 2021).

Regarding claim 7, Sugita discloses every element of claim 1 but does not disclose wherein: the obtained image includes multiple faces and/or bodies; and 
the calculation of the gaze coordinates includes applying movement tracking to determine which one of the faces and/or bodies is associated with the touch-down event, and determining the gaze coordinates therefrom.

Norden, in a similar field of endeavor, discloses a system (Fig. 1-8, generally) wherein:
 the obtained image includes multiple faces and/or bodies (Detailed Description, [0019], “Embodiments of the invention determine which user of multiple users provided input through a single input device. The computing system may include a mechanism for capturing images of the one or more users. The images may be processed to determine which user provided an input using the input device. For example, the images may be processed to identify each users head and eyes, and determine the focus point for each user's eyes.”); and 
the calculation of the gaze coordinates includes applying movement tracking to determine which one of the faces and/or bodies is associated with the touch-down event, and determining the gaze coordinates therefrom (Detailed Description, [0031-0032] and Fig. 8).

It would have been obvious to one of ordinary skill in the art to have modified the system of Sugita to include the teachings of Norden to provide wherein: the obtained image includes multiple faces and/or bodies; and the calculation of the gaze coordinates includes applying movement tracking to determine which one of the faces and/or bodies is associated with the touch-down event, and determining the gaze coordinates therefrom. The motivation to combine these arts is to identify multiple users and to calibrate the display based on input from multiple users (Norden, Detailed Description, [0028-0030]).

Regarding claim 8, Sugita in combination with Norden discloses every element of claim 7 and Norden further discloses wherein the movement tracking includes detecting the approach of an arm, and wherein the determining of the gaze coordinates depends on the concurrence of the detected approach of the arm with the touch-down event (Fig. 8, Detailed Description, [0030-0032], “] Input is detected at a screen hot spot at step 630. The input may include a user touching a hot spot on a touch screen for one of computing console 120, tablet computer 220, and mobile device 320…”).
It would have been further obvious to one of ordinary skill in the art to have modified the combination of Sugita and Norden to further include the teaching of Norden’s movement tracking includes detecting the approach of an arm, and wherein the determining of the gaze coordinates depends on the concurrence of the detected approach of the arm with the touch-down event. The motivation to combine these arts is to detect an expected common form of input onto a touch screen (Norden, Detailed Description, [0028-0032], “ In some embodiments, a likelihood of input may be determined for each user based on their input history, their eye focus, whether an input is expected from the user, and so on”).

Regarding claim 52, Sugita discloses every element of claim 1, but does not explicitly disclose 
wherein the objects are virtual objects.
Norden, in a similar field of endeavor, discloses a system wherein the objects are virtual objects (Detailed Description, [0030], “The hot spot may be a particular image object displayed on the screen, such as an image of a character, ball, virtual item, text, or other object.”).
It would have been obvious to one of ordinary skill in the art to have modified the objects within Sugita to include the teachings of Norden to provide the objects as virtual objects. The motivation to combine these arts is to gain the advantages of user interaction with virtual object images onto the touch screen (Norden, Detailed Description, [0030]).
Claim(s) 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita in view of Lee et al., United States Patent Application Publication No. US 2016/0005229 A1.

Regarding claim 48, Sugita discloses every element of claim 1 , but does not explicitly disclose wherein the locations of the objects of interest are tagged with markers, and wherein the determination of whether one of the locations in the common coordinate system comes within a threshold distance of a virtual line extending from the gaze coordinates in the common coordinate system through and beyond the touch coordinates in the common coordinate system is performed in connection with the respective markers.
Lee, in a similar field of endeavor, discloses a system wherein the locations of the objects of interest are tagged with markers, and wherein the determination of whether one of the locations in the common coordinate system comes within a threshold distance of a virtual line extending from the gaze coordinates in the common coordinate system through and beyond the touch coordinates in the common coordinate system is performed in connection with the respective markers. (Detailed Description, [0183-0193] [0412]).
It would have been obvious to one of ordinary skill in the art to have modified the system of Sugita to include the teachings of Lee wherein the locations of the objects of interest are tagged with markers, and wherein the determination of whether one of the locations in the common coordinate system comes within a threshold distance of a virtual line extending from the gaze coordinates in the common coordinate system through and beyond the touch coordinates in the common coordinate system is performed in connection with the respective markers. The motivation to combine these arts is to utilize markers to identify position of objects photographed by the camera (See Lee, Detailed Description, [0183-0190]). The fact that Lee also discloses an augmented reality system with cameras makes this combination with Sugita more easily implemented. 

Regarding claim 49, Sugita in combination with Lee discloses every element of claim 48 and Lee further discloses wherein the markers are individually and independently movable (Detailed Description, [0183-0196], “For example, a cleaning robot may determine whether a wall or an object is present while moving itself and using a collision sensor, a proximity sensor, an ultra sound sensor, a camera, a depth sensor (for example, TOF, an IR camera, a multi-view camera, and/or the like).”; See also Detailed Description, [0470]).
Thus, it would have remained obvious to have combined Sugita and Lee in the same manner as claim 48.

Claim(s) 60 is rejected under 35 U.S.C. 103 as being unpatentable over Sugita in view of Cumming et al., United States Patent Application No. US 2013/0106712 A1.

Regarding claim 60, Sugita discloses every element of claim 1, but does not explicitly disclose wherein the at least one transparent touch panel is a coated article including a glass substrate supporting a low-emissivity (low-E) coating, the low-E coating being patterned into touch electrodes. 
Cumming, in a similar field of endeavor, discloses at least one transparent touch panel is a coated article including a glass substrate supporting a low-emissivity (low-E) coating, the low-E coating being patterned into touch electrodes (Detailed Description, [0045], “For example, one or more features of this disclosure can be implemented to control glare in touchscreen devices in situations where anti-reflection and/or anti-glare coatings or treatments are typically difficult to implement.”; See next Figs. 8 and Detailed Description, [0075], “With reference to FIGS. 1, 6 and 7, the process 80 begins at block 82 with the formation of the optical stack 16 over the substrate 20. FIG. 8A illustrates such an optical stack 16 formed over the substrate 20. The substrate 20 may be a transparent substrate such as glass or plastic, it may be flexible or relatively stiff and unbending, and may have been subjected to prior preparation processes, such as cleaning, to facilitate efficient formation of the optical stack 16. As discussed above, the optical stack 16 can be electrically conductive, partially transparent and partially reflective and may be fabricated, for example, by depositing one or more layers having the desired properties onto the transparent substrate 20. In FIG. 8A, the optical stack 16 includes a multilayer structure having sub-layers 16a and 16b, although more or fewer sub-layers may be included in some other implementations. In some implementations, one of the sub-layers 16a, 16b can be configured with both optically absorptive and electrically conductive properties, such as the combined conductor/absorber sub-layer 16a. Additionally, one or more of the sub-layers 16a, 16b can be patterned into parallel strips, and may form row electrodes in a display device. Such patterning can be performed by a masking and etching process or another suitable process known in the art.”).
It would have been obvious to one of ordinary skill in the art to have modified the transparent touch panel of Sugita to include the teachings of Cummings in such a way to provide the one transparent touch panel is a coated article including a glass substrate supporting a low-emissivity (low-E) coating, the low-E coating being patterned into touch electrodes. The motivation to combine these arts is to reduce glare or reflection within a common touch panel substrate structure (See Cummings, Detailed Description, [0045], [0075]). 

Claim(s) 63 and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugita in view of Mikkola, United States Patent Application Publication No. US 2015/0199030 A1.

Regarding claim 63, Sugita discloses every element of claim 62, and further discloses wherein each touch-related event has an associated touch-related event type (Detailed Description, [0060-0065]).
However, Sugita does not explicitly disclose touch-related event types including tap, touch-down, touch-off, and hover event types. 
Mikkola, in a similar field of endeavor, disclose an augmented reality system (Figs. 1-4, Detailed Description, [0064]) comprising touch-related event types including tap, touch-down, touch-off, and hover event types (Detailed Description, [0027], [0030], [0048]). 
It would have been obvious to one of ordinary skill in the art to have modified the touch-related events of Sugita to include the teachings of Mikkola’s associated touch-related event types including tap, touch-down, touch-off, and hover event types. The motivation to combine these arts is to generate contexts in response to differing control events (Mikkola, Detailed Description, [0048][0064]).

Regarding claim 64, Sugita discloses every element of claim 62 but does not disclose wherein different transparent touch panels emit events to the event bus with different respective topics.
However, Sugita does disclose multiple display panels (Detailed Description, [0070]).
Mikkola discloses wherein different transparent touch panels emit events to the event bus with different respective topics (Figs. 1 and Fig, 10, first device, #1010; second device, #1040; both devices have hover space and separate user interface elements; Detailed Description, [0027-0036]).
It would have been obvious to one of ordinary skill in the art to have modified the different touch panels of Sugita to include the teachings of Mikkola’s wherein different transparent touch panels emit events to the event bus with different respective topics. The motivation to combine these arts is to provide additional controls and inputs for the user across multiple display devices (Mikkola, Abstract and Summary, [0003-0004]).

Claim(s) 65 is rejected under 35 U.S.C. 103 as being unpatentable over Sugita in view of Roth et al., United States Patent Application Publication No. US 2016/0196098 A1.

Regarding claim 65, Sugita discloses every element of claim 62 but does not explicitly disclose wherein the transparent touch panels are modular and wherein the controller is configured to permit removal of transparent touch panels installed in the system and installation of new transparent touch panels. 
Roth, in a similar field of endeavor, discloses the transparent touch panels are modular and wherein the controller is configured to permit removal of transparent touch panels installed in the system and installation of new transparent touch panels (Detailed Description, [0022-0023], “In additional or alternative embodiments, one or more hardware elements of the in-vehicle computing system may be modular and may be installed in multiple locations of the vehicle….The at least one processor may include an application (e.g., computer program code encoded on a computer readable medium) for automatically altering the functionality of each of the displays 2-4 in response to receiving an indication from, for example, the gaze-tracking device that the vehicle driver's focus is directed roughly toward one of the displays 2-4.”).
It would have been obvious to one of ordinary skill in the art to have modified the transparent touch panels within Sugita to include the teachings of Roth to adapt the touch panels to be modular and removable in such a way wherein the controller is configured to permit removal of transparent touch panels installed in the system and installation of new transparent touch panels. The motivation to combine these arts is to allow multiple installations within a system (See Roth, Detailed Description, [0023]) and to make components separable (See MPEP 2144.04 Part V C).  The fact that Roth is also directed towards gaze tracking displays, same as Sugita, makes this combination more easily implemented. 














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626